DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 22-24, 32, 35, 37 and 39-41 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Frank et al. U.S. Patent App. Pub. No. 2018/0152325.
Regarding claims 22, 40 and 41, Frank discloses a method for selecting a geometry of an antenna array in a MIMO radio communication system (see Figs. 1, 9; ¶¶ [0020], [0146]), where the method may be executed by a processor with program instructions (¶ [0148]), the method comprising obtaining a first parameter set comprising a first communication distance and a first carrier frequency, and a second parameter set comprising a second communication distance and a second carrier frequency, as Frank discloses measuring a channel matrix from received reference signals to determine a channel matrix (Fig. 7 – steps 710-720) and determining line of sight parameters from the channel matrix (step 770) provided to a transmitting station (Fig. 8 – step 840), where the line of sight parameters are associated with a link range, R, between a transmitting device and a receiving device, a distance between neighboring transmit antennas, and a wavelength of a carrier signal (see ¶ [0141]), and Frank further discloses that radio 
Regarding claim 23, Frank discloses that the antenna array geometry comprises an antenna separation distance (i.e. transmit element spacing – see ¶ [0015]).
Regarding claim 24, Frank discloses that the radio communication performance measure is associated with channel capacity (see ¶¶ [0017], [0075], [0119]).
Regarding claim 32, Frank discloses identifying a line-of-sight communication path (see ¶¶ [0082]-[0084]), where the second communication distance is considered to correspond to the path length (i.e. range “R”) of the LOS communication path (¶ [0112]).
Regarding claim 35, Frank further discloses that the selecting comprises selecting a range of an adjustable antenna geometry, as both the transmitter and receiver can adjust their inter-element spacing based on the other end, thereby resulting in an adjustable range (see ¶ [0072]).
Regarding claim 37, Frank discloses that the first and second parameter sets comprise radio propagation channel characteristics (¶ [0015]).
Regarding claim 39, Frank discloses obtaining a plurality of parameter sets, where each set comprises a communication distance and a communication frequency, as Frank further .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-31, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. in view of Olsson et al. U.S. Patent App. Pub. No. 2016/0380707.
Regarding claim 26, Frank discloses a method for selecting a geometry of an antenna array in a MIMO system, where as described above, different frequencies are used in selecting antenna spacing, and further discloses determining parameters associated with a link range in order to select an antenna geometry (see ¶ [0112]).  Frank does not disclose that the first 
Olsson discloses that an object 201 may provide a second communication path having a different distance from a first path, where determining an optimal spacing used in an antenna array takes into account this second path, where the first and second paths would thus be different (see ¶ [0036], Fig. 2).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to make use of multiple paths, as suggested by Olsson, in the method of Frank, in order to optimize performance of the entire MIMO system (see ¶ [0036]).
Regarding claim 27, Frank discloses a method for selecting a geometry of an antenna array in a MIMO system, where as described above, different frequencies are used in selecting antenna spacing, and further discloses determining parameters associated with a link range in order to select an antenna geometry (see ¶ [0112]).  Frank does not disclose that the obtaining comprises identifying a first non-line-of-sight (NLOS) path, where the first communication distance corresponds to a path length of the first NLOS path.
Olsson discloses that an object 201 may provide an NLOS communication path having an associated path length (see ¶ [0036], Fig. 2), which is interpreted as corresponding to a first communication distance.  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to make use of multiple paths, as suggested by Olsson, in the method of Frank, in order to optimize performance of the entire MIMO system (see ¶ [0036]).
Regarding claim 28, Frank discloses a method for selecting a geometry of an antenna array in a MIMO system, where as described above, different frequencies are used in selecting 
Olsson discloses that an object 201 may provide an NLOS communication path having an associated path length (see ¶ [0036], Fig. 2), which is interpreted as corresponding to a second communication distance.  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to make use of multiple paths, as suggested by Olsson, in the method of Frank, in order to optimize performance of the entire MIMO system (see ¶ [0036]).
Regarding claims 29-31, in the proposed combination, Olsson further discloses that the MIMO system enables different communication paths to be utilized by means of reflections and diffractions in obstacles (¶ [0003]), such that the determining of the radio communication measure would thus account for a diffraction loss and/or a reflection loss associated with the NLOS propagation arising from the obstacle 201 (see Fig. 2).
Regarding claims 33 and 34, Frank discloses a method for selecting a geometry of an antenna array in a MIMO system using different frequencies in selecting the antenna spacing, but does not disclose that the first carrier frequency and the second carrier frequency are different carrier frequencies below and above 32 GHz corresponding to different communication bands.
Olsson discloses a line of sight communication system employing multiple frequencies, where a first communication frequency may be in a band at about 10 GHz, and a second communication frequency may be in a band at around 80 GHz (see ¶ [0004]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed .
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. in view of Signell et al. U.S. Patent App. Pub. No. 2008/0026697 (cited by Applicant).
Regarding claim 36, Frank discloses a method for selecting a geometry of an antenna array in a MIMO system as described above, but does not disclose that the antenna array geometry comprises first and second antenna configurations corresponding to the first and to the second parameter sets, wherein the method comprises switching from the first configuration to the second configuration based on a comparison between communication conditions associated with the first and second configurations.
Signell discloses a communication system comprising a set of models corresponding to different antenna configurations for a range of communications distances, where an antenna model is selected that best matches the communications condition corresponding to a communications distance (see ¶ [0069]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide for selecting between various antenna configurations corresponding to a communications condition, as suggested by Signell, in the method of Frank, in order to optimize performance for various communication conditions (see ¶ [0069]).
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. in view of Shen et al. U.S. Patent App. Pub. No. 2014/0243043 (cited by Applicant).
Regarding claim 38, Frank discloses a method for selecting a geometry of an antenna array in a MIMO system, where as described above, different frequencies are used in selecting 
Shen discloses a dual-band backhaul radio comprising antenna elements capable of communicating at 5 GHz and 60 GHz frequency bands (see ¶ [0026]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to employ dual-band antenna elements, as suggested by Shen, in the method of Frank, in order to communicate in a number of frequency bands, providing a large throughput solution (see ¶ [0019]).
Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Lugo whose telephone number is (571)272-3043.  The examiner can normally be reached on M-F, 9-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID B LUGO/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        2/27/2021